DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Jeng et al. (US 20180068978 A1; Jeng).
Regarding claim 1, Jeng discloses a semiconductor package, comprising: at least one functional die (Fig. 3, 30; ¶40); at least one dummy die free (Fig. 3, 36; ¶31) of active circuit, wherein the dummy die comprises at least one metal-insulator-metal (MIM) capacitor (¶31); and a redistribution layer (RDL) structure (Fig. 3, 22; ¶28) interconnecting the MIM capacitor (Fig. 3, 36; ¶31) to the at least one functional die (Fig. 3, 30; ¶40).
	Regarding claim 2, Jeng discloses the semiconductor package according to claim 1, wherein the at least one functional die (Fig. 3, 30; ¶40) and the at least one dummy die (Fig. 3, 36; ¶31) are arranged in a side-by-side manner on the RDL structure (Fig. 3, 20; ¶28).
Regarding claim 3, Jeng discloses the semiconductor package according to claim 1, wherein the at least one functional die (Fig. 3, 30; ¶40) and the at least one dummy die (Fig. 3, 36; ¶31) are encapsulated and surrounded by a molding compound. (Fig. 3, 40; ¶32)
Regarding claim 6, Jeng discloses the semiconductor package according to claim 1, wherein the RDL structure (Fig. 3, 20; ¶28) comprises a dielectric layer (Fig. 3, 24; ¶28) and a fan-out wiring layer (Fig. 3, 22; ¶28) that interconnects the at least one dummy die (Fig. 3, 36; ¶31) to the at least one functional die (Fig. 3, 30; ¶40).
	Regarding claim 7, Jeng discloses the semiconductor package according to claim 1, wherein the MIM capacitor (Fig. 3, 36; ¶31) comprises a capacitor bottom metal, a capacitor top metal, and an insulator layer between the capacitor bottom metal and the capacitor top metal.
The definition of a MIM capacitor is bottom metal, a top metal, and an insulator layer between.
Regarding claim 8, Jeng discloses a semiconductor package, comprising: at least one functional die (Fig. 3, 30; ¶40); at least one dummy die (Fig. 3, 36; ¶31) free of active circuit, wherein the dummy die comprises at least one passive circuit element; and a redistribution layer (RDL) structure (Fig. 3, 20; ¶28) interconnecting the at least one passive circuit element to the at least one functional die.
	Regarding claim 9, Jeng discloses the semiconductor package according to claim 8, wherein the at least one passive circuit element comprises a metal-insulator-metal (MIM) capacitor (Fig. 3, 36; ¶31).

Regarding claim 10, Jeng discloses the semiconductor package according to claim 8, wherein the at least one functional die (Fig. 3, 30; ¶40) and the at least one dummy die (Fig. 3, 36; ¶31) are arranged in a side-by-side manner on the RDL structure. (Fig. 3, 20; ¶28)
	Regarding claim 11, Jeng discloses the semiconductor package according to claim 8, wherein the at least one functional die (Fig. 3, 30; ¶40) and the at least one dummy die (Fig. 3, 36; ¶31) are encapsulated and surrounded by a molding compound. (Fig. 3, 40; ¶32)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 20180068978 A1; Jeng) in view of Wang et al. (US 20150364538 A1; Wang).
Regarding claim 4, Jeng discloses the semiconductor package according to claim 1, but is silent on wherein the RDL structure is electrically connected to a package substrate through a plurality of first connecting elements.
However Jeng discloses the RDL structure having first connecting elements for connecting to a package substrate.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the RDL structure to a package substrate for making external connections with other devices.
	Regarding claim 5, Jeng in view of Wang discloses the semiconductor package according to claim 4, wherein a plurality of second connecting elements (Fig. 5A, pads between bump 137 and surface 108; ¶54/33 Wang) is disposed on a lower surface (Fig. 5A, 108; ¶33 Wang) of the package substrate.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have second connecting elements disposed on a lower surface of the package substrate for making external connections with other devices.
	Regarding claim 12, Jeng discloses the semiconductor package according to claim 1, but is silent on wherein the RDL structure is electrically connected to a package substrate.
However Jeng discloses the RDL structure having first connecting elements for connecting to a package substrate.
Wang discloses a semiconductor package having an active device connected to a capacitor by an RDL structure (Fig. 5A, 136; ¶55), where the RDL structure (Fig. 5A, 136; ¶55) is electrically connected to a package substrate (Fig. 5A, 100; ¶54) through a 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the RDL structure to a package substrate for making external connections with other devices.
Claims 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 20180068978 A1; Jeng) in view of Wang et al. (US 20150364538 A1; Wang) and further in view of Bhagavat et al. (US 20200185367 A1; Bh).
Regarding claim 13, Jeng discloses a semiconductor package, comprising: multiple functional dies (Fig. 9, 30; ¶62); at least one dummy die free (Fig. 9, 36; ¶62) of active circuit, wherein the dummy die comprises at least one passive circuit element (MIM;¶31); a redistribution layer (RDL) structure (Fig. 9, 20; ¶64) interconnecting the at least one passive circuit element to at least one of the multiple functional dies; a molding compound  (Fig. 9, 40; ¶61) encapsulating and surrounding the at least one functional die and the multiple functional dies; but is silent on a package substrate interconnecting to the RDL structure through a plurality of first connecting elements; and a stiffener ring mounted on a top surface of the package substrate.
Wang discloses a semiconductor package having an active device connected to a capacitor by an RDL structure (Fig. 5A, 136; ¶55), where the RDL structure (Fig. 5A, 136; ¶55) is electrically connected to a package substrate (Fig. 5A, 100; ¶54) through a plurality of first connecting elements (Fig. 5A, pads not labeled at top surface of substrate 100; ¶55).

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the RDL structure to a package substrate for making external connections with other devices; to form a stiffener on the package substrate for inhibiting warpage.
	Regarding claim 14, Jeng in view of Wang and Bh discloses a semiconductor package according to claim 13, wherein the at least one passive circuit element comprises a metal-insulator-metal (MIM) capacitor.  (Fig. 9, 36; ¶31/62 Jeng)
	Regarding claim 15, Jeng in view of Wang and Bh discloses the semiconductor package according to claim 14, wherein the MIM capacitor (Fig. 9, 36; ¶31/62 Jeng) comprises a capacitor bottom metal, a capacitor top metal, and an insulator layer between the capacitor bottom metal and the capacitor top metal.
The definition of a MIM capacitor is bottom metal, a top metal, and an insulator layer between.
	Regarding claim 16, Jeng in view of Wang and Bh discloses the semiconductor package according to claim 13, wherein the at least one functional die (Fig. 9, 30; ¶62) and the multiple functional dies are arranged in a side-by-side manner on the RDL structure. (Fig. 9, 20; ¶64)
Regarding claim 20, Jeng in view of Wang, Bh, and Na discloses the semiconductor package according to claim 13, wherein the RDL structure (Fig. 3, 20; ¶28 Jeng) comprises a dielectric layer (Fig. 3, 24; ¶28 Jeng) and a fan-out wiring layer .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 20180068978 A1; Jeng) in view of Wang et al. (US 20150364538 A1; Wang) and further in view of Bhagavat et al. (US 20200185367 A1; Bh) and Navaja et al. (US 20200176417 A1; Na).
Regarding claim 17, Jeng in view of Wang and Bh discloses the semiconductor package according to claim 13 but is silent on further comprising: at least one die-side capacitor mounted on the top surface of the package substrate.
Na discloses forming a package where at least one die-side capacitor (Fig. 1, 120; ¶21) mounted on the top surface of the package substrate (Fig. 1, 110; ¶21).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use die side capacitors on a package substrate to reduce noise and impedance and to maintain a constant voltage under various operating frequencies.
Regarding claim 18, Jeng in view of Wang, Bh, and Na discloses the semiconductor package according to claim 13 further comprising: at least one land-side capacitor (Fig. 1, 124; ¶22 Na) mounted on a lower surface of the package substrate (Fig. 1, 110; ¶22 Na).
Land-side capacitors are used in the same way as die side capacitors.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use land side capacitors on a package substrate to 
Regarding claim 19, Jeng in view of Wang, Bh, and Na discloses the semiconductor package according to claim 18, wherein a plurality of second connecting elements (Fig. 5A, pads between bump 137 and surface 108; ¶54/33 Wang) is disposed on the lower surface of the package substrate. (Fig. 5A, 108; ¶33 Wang)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have second connecting elements disposed on a lower surface of the package substrate for making external connections with other devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816